IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,306-01


                      EX PARTE BRANDON COLBY JONES, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. CR12-175-3 HC IN THE 4TH DISTRICT COURT
                              FROM RUSK COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

building and sentenced to two years’ imprisonment.

        Applicant contends that he was denied his right to appeal. We remanded this application to

the trial court for findings of fact and conclusions of law. It concluded that Applicant was denied

his right to appeal and recommended that we grant relief.

        We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in cause number CR12-175-3 from the 4th District Court of Rusk County.
                                                                                                     2

Applicant is ordered returned to that time at which he may give a written notice of appeal so that he

may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the issuance of

this opinion, the trial court shall determine whether Applicant is indigent. If Applicant is indigent

and wishes to be represented by counsel, the trial court shall immediately appoint an attorney to

represent Applicant on direct appeal. All time limits shall be calculated as if the sentence had been

imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the

trial court within 30 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: June 12, 2013
Do not publish